DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:
Claims 1 and 9 recite wherein the image data converter is operable to convert the bit level of the set of image data, thereby creating an updated bit level and wherein the standardized transport format is operable to receive the first set of color channel data and the second set of color channel data as a combined set of image data, wherein the combined set of image data has a combined bit level equal to the bit level of the set of image data.  Claim 17 recites wherein the image data converter is operable to convert the bit level of the set of image data to a new bit level and wherein the standardized transport format is operable to receive the first set of color channel data and the second set of color channel data as a combined set of image data, wherein the combined set of image data has a combined bit level equal to the bit level of the set of image data.  According to the claim description, the bit level of the set of image data has been updated by the image data converter.  Therefore it is recommended to replace “equal to the bit level of the set of image data” with “equal to the bit level of the updated/new bit level of the set of image data” to reflect the data received is the data processed by the image data converter.   
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claim U.S. Patent No.11,289,02, 11,100,838, 10,997,896, 11,043,157, 10,607,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the various claims of above US patents since above US patents claim the limitation of a system comprising a set of image data, an image data converter, a standardized transport format to receive a first and second color channel as a combined set of image data, wherein the combined set of image data has a combined bit level equal to the bit level of the set of image data.
Due to the size of Double Patenting rejection, the Examiner does not list comparison tables.  Applicant’s representatives are encouraged to contact the Examiner if there is any question or concern.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Claims 1-20 recite a computer system.  However, the main components of the computer system cited in independent claims 1/9/17 are a set of image data, a standardized transport format, and an image data converter (an additional a set of SDP parameters in Claim 9).  The image data, standardized format and SDP parameters are merely data or format of data.  They do not belong to one of four patent eligible categories of statutory subject matter: processes, machines, manufactures and compositions of matter.  According to broadcast interpretation, an image data converter can be interpreted as a software image data conversion program or sets of instructions since there is no indication of any hardware construction or connection recited to further limit the image data converter in independent claims 1/9/17.  Software program or sets of instructions are not patent eligible subject.  Therefore independent claim 1/9/17 are subjected to 101 rejection.
Dependent Claim 3 and 12 further include at least one transfer function; Claim 5 includes at least one electronic luminance component which is derived from the set of image data; Claim 15 includes a set of saturation data.  However the transfer function, luminance component and saturation do not belong to any one of four patent eligible categories of statutory subject matter.  Therefore Claims 1-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

Allowable Subject Matter
Claims 1-20 would be allowable if Terminal Disclaimer is filed and approved and USC 101 rejections being overcome.
The following is a statement of reasons for indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the standardized transport format is operable to receive the first set of color channel data and the second set of color channel data as a combined set of image data, wherein the combined set of image data has a combined bit level equal to the bit level of the set of image data as claimed in independent claims 1/9/17.  The closest prior art, Higgins et al. (US 2005/0083352 A1), discloses two sets of color channel.  However, it fails to disclose above limitation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613